Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Michael L. D’Amico, A.J.], entered September 22, 2004) to review a determination of respondent. The determination found after a Tier II hearing that petitioner had violated various inmate rules.
*1164It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present— Kehoe, J.P., Gorski, Smith, Pine and Hayes, JJ.